TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00582-CR


In re Cathy Mata


Scott Washington, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9044047, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Scott Washington's appeal from a
judgment of conviction for delivery of cocaine.  The subject of this proceeding is Cathy Mata, court
reporter for the 403rd District Court.
The reporter's record was originally due to be filed on September 14, 2004.  A partial
record prepared by another court reporter was filed on October 14, 2004.  On November 9, 2004,
Mata requested an extension of time for filing the remainder of the record.  On November 30, 2004,
the Court ordered Mata to tender the record for filing in this cause no later than December 30, 2004. 
Mata failed to file the record as ordered.
Cathy Mata is therefore ordered to appear in person before this Court on the 9th day
of February 2005, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why she should not be held in contempt and sanctions imposed for her failure to obey the
November 30, 2004, order of this Court.  This order to show cause will be withdrawn and the said
Cathy Mata will be relieved of her obligation to appear before this Court as above ordered if the
Clerk of this Court receives the reporter's record by February 4, 2005.
It is ordered January 12, 2005.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish